DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 14 January 2021, the specification and claims were amended. Based on these amendments, the objection to the specification has been withdrawn. In addition, the previous rejections under 35 U.S.C. 102 and 103 have been withdrawn.

Claim Objections
Claim 22 is objected to because of the following informalities: “an outer radial surface the IC chip” should be replaced with “an outer radial surface of the IC chip”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2003/0076662 (“Miehling”).
Regarding claim 1, Miehling discloses a method for making a radio frequency identification (RFID) tag (see paragraphs 2 and 4), the method comprising:
holding a transponder (the electrical circuit 2; see Figure 2a and paragraphs 37 and 47) within a cavity of a mold (the mold 7 and its cavity; see Figure 2a and paragraph 47) using a fixture (the pins 12a-d; see Id.), wherein the transponder includes an antenna (the copper wire coil 3, which serves as an antenna; see Figure 2a and paragraph 37) and an integrated circuit (IC) chip (the integrated circuit 5; see Id.);
closing the mold (see Figure 2a; see also paragraph 43);
injecting material into the mold cavity (see paragraph 48 and Figure 2a) and directly around the antenna and the IC chip (see Figure 2a) to form a part of the RFID tag (the transponder 1, which includes the capsule 6 and the enclosed electrical circuit 2; see Figure 2b and paragraph 48; see also Figures 1e and 1f);
opening the mold (see paragraph 48); and
ejecting the part from the mold (see paragraph 48).

claim 11, please see the rejection of claim 1. With respect to the claimed injector, see paragraph 48 of Miehling, which discusses hot glue being “injected” into the mold 7. Accordingly, Miehling implicitly discloses an injector, as claimed.
While the rejection of claim 1 does address the limitation that material is injected directly around the antenna and the IC chip, the language in claim 11 that the injector is “configured to inject material… directly around the antenna and the IC chip” is not considered to further limit the structure of the injector. That is, there does not appear to be any structural difference between an injector configured to inject material into a mold cavity and an injector configured to inject material into a mold cavity and directly around an antenna and IC chip. Any structural difference would relate to the mold itself, the fixture, and/or the transponder.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Miehling and further in view of U.S. Patent Application Publication No. 2009/0250836 (“Fukui”).
Regarding claim 2, Miehling does not explicitly disclose wherein the fixture includes a pair of ring pins. However, Miehling does disclose that, while four pins 12a-d are shown in 
The difference between the pins 12a-d of Miehling and the claimed ring pins represents a change in shape. This change in shape does not affect how the pins function. Specifically, if the pins 12a and 12c were replaced with one ring-shaped pin contacting the top of the copper wire coil 3 and the pins 12b and 12d were replaced with another ring-shaped pin contacting the bottom of the copper wire coil 3, the ring-shaped pins would support the copper wire coil 3 in the same manner as the pins 12a-d, with the shape of the ring-shaped pins matching that of the copper wire coil 3 (see Figure 1f). Since the claimed ring shape does not affect how the pins function, this limitation does not patentably define over Miehling, especially given Miehling’s teaching that the configuration of the pins 12a-d can vary. See MPEP 2144.04(IV)(B).
Alternatively, Fukui discloses a similar molding method (see Figure 6) and states that, although the positioning pin of certain embodiments is formed in a columnar shape, it can be formed in any suitable shape capable of fixing the coil, such as a ring or prism shape (see paragraph 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the pins 12a and 12c and the pins 12b and 12d of Miehling with corresponding ring-shaped positioning pins, as taught by Fukui, thereby providing a pair of ring pins, as claimed. This would represent a simple substitution of one known element for another (one shape for another) to obtain predictable results. See MPEP 2143(I)(B).
claim 3, modified Miehling discloses:
positioning the ring pins in the mold cavity (see Figure 2a of Miehling, particularly the pins 12a-d, which have been replaced with ring pins, as discussed above in connection with claim 2); and
closing the mold to hold the transponder between the ring pins (see Figure 2a of Miehling).

Regarding claim 7, modified Miehling discloses moving the ring pins away from one another at the same time to allow the material to flow between the transponder and the ring pins (see Figures 2a and 2b and paragraph 48 of Miehling).

Regarding claim 9, Miehling does not explicitly disclose determining when to move the ring pins away from one another based on a duration of a period for which the material is injected into the mold cavity. Miehling simply states that the pins 12a-d are pulled back to the wall of the cavity once the hot glue that has been injected has set. See paragraph 48. However, Fukui discloses moving between molding steps (which includes injecting material and retracting pins) based on elapsed time. See paragraphs 61 and 62 and Figure 6.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the ring pins of modified Miehling based on the duration for which material is injected, as taught by Fukui. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
claim 12, please see the rejection of claim 2.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miehling in view of Fukui, as applied to claim 3 above, and further in view of U.S. Patent No. 3,363,040 (“Aoki”).
Regarding claim 4, modified Miehling does not disclose the use of a pin having a ledge and, therefore, does not disclose placing the transponder on a ledge of one of the ring pins before closing the mold.
Aoki discloses a similar injection molding method to that of Miehling and Fukui (see Figures 5 and 6 of Aoki) in which a decorative plate 2 is supported by pins 14 that have fan-shaped cuts 13 for holding the decorative plate 2 in place (see Figures 4-6 and column 2, lines 17-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified one of the ring-shaped pins of modified Miehling to include a fan-shaped cut, as in Aoki, to help hold the electrical circuit 2 in place during molding, i.e., to prevent the electrical circuit 2 from moving horizontally. Specifically, it would have been obvious to have supported the copper wire coil 3 on the fan-shaped cut given that the copper wire coil 3 is analogous to Aoki’s decorative plate 2 (both objects are directly supported by the respective pins). The fan-shaped cut would constitute the claimed ledge. One of ordinary skill in the art could have made this modification by known methods, and the results of the combination would have been predictable. Accordingly, the modification would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Miehling in view of Fukui and Aoki.
Regarding claim 5, please see the rejections of claims 1-4. With respect to the limitation that an inner radial surface of the antenna contacts the ledge of the one ring pin when the transponder is placed on the ledge, this feature would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
In Aoki, the outer edge of the decorative plate 2 is in contact with the fan-shaped cuts 13 of the pins 14. See Figure 5. However, in the case of a ring-shaped object, such as the copper wire coil 3 of Miehling, one of ordinary skill in the art would have recognized that the ring-shaped object could be held from either its outer or inner edge, i.e., from either its outer radial surface or its inner radial surface. Accordingly, it would have been obvious to one of ordinary skill in the art to have selected either of these options, including arranging the ledge of the ring pin of modified Miehling such that it contacts the inner radial surface of the copper wire coil 3. This would represent a choice from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Alternatively, having the ledge contact the inner radial surface (rather than the outer radial surface, as suggested by Figure 5 of Aoki) would represent an obvious reversal or rearrangement of parts given that the resulting structure would accomplish the same result as the original in essentially the same manner (restraining horizontal movement through contact). See MPEP 2144.04(VI)(A) and (C).

Regarding claim 21, modified Miehling discloses wherein the step of positioning the ring pins in the mold cavity includes moving the ring pins within the mold (see Figures 2a and 2b and .

Claims 13, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miehling in view of Fukui, as applied to claim 12 above, and further in view of U.S. Patent Application Publication No. 2012/0248199 (“Schimmel”).
Regarding claim 13, modified Miehling discloses moving the ring pins away from one another within the mold cavity (see Figures 2a and 2b and paragraph 48 of Miehling; as discussed above in connection with claim 2, the pins 12a-d have been replaced with ring pins). Also, given that Miehling discloses holding the electrical circuit 2 using pins 12a-d and moving the pins 12a-d away from one another during injection (see Figures 2a and 2b and paragraphs 47 and 48), Miehling implicitly discloses moving the ring pins toward one another to hold the electrical circuit 2 between the ring pins, as claimed. Specifically, it would have been necessary to have moved the pins 12a-d back together for a subsequent injection cycle in which another transponder 1 is produced.
With respect to the claimed actuator and actuator control module, such structure represents the standard structure used for the recited functions. For example, Schimmel discloses actuators in the form of a first driving means described in paragraph 47 and a second driving means described in paragraph 48. It would have been obvious to one of ordinary skill in the art to have included one or more actuators in the apparatus of Miehling along with a control module for controlling the one or more actuators. This would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 

Regarding claim 17, please see the rejection of claim 7.

Regarding claim 19, please see the rejection of claim 9.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miehling in view of Fukui and Schimmel, as applied to claim 13 above, and further in view of Aoki.
Regarding claim 14, please see the rejection of claim 4.

Regarding claim 15, please see the rejection of claim 5.

Response to Arguments
Applicant’s arguments filed 14 January 2021 with respect to the rejections under 35 U.S.C. 102 and 103 have been fully considered and are persuasive. Therefore, these rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Miehling. See above.
Specifically, the Examiner agrees that Schimmel fails to explicitly disclose injecting material directly around an antenna and an IC chip, as now required by claim 1. While the Examiner disagrees that the amendments to claim 11 overcome the previous rejection based 
With respect to claim 5, the Examiner agrees that the references previously relied upon failed to disclose or suggest placing an inner radial surface of an antenna in contact with a ledge of a ring pin, as claimed. In the case of both Schimmel and Esselink, the antenna was already incorporated into another structure at the time of molding, suggesting that the inner radial surface of the antenna would not be held by a ring pin.

Allowable Subject Matter
Claims 6, 16, 22, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Also, the objection to claim 22 for reciting “an outer radial surface the IC chip” must be addressed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 6 requires attaching the IC chip to an outer radial surface of the antenna before placing the transponder on the ledge. Similarly, claim 16 recites that the IC chip is attached to an outer radial surface of the antenna. The prior art neither discloses nor suggests such a feature.
In Miehling, the integrated circuit 5 is suspended in the center of the copper wire coil 3 by electrical connections 4a and 4b. See Figures 1f and 2a and paragraph 37. There is no disclosure of directly attaching the integrated circuit 5 to the copper wire coil 3, nor is there anything in the prior art to suggest such a feature. Accordingly, it would not 
In terms of direct versus indirect attachment, claims 6 and 16 are interpreted to require direct attachment to the outer radial surface. The alternative interpretation would render the claims essentially meaningless because the antenna and IC chip are already both part of the transponder (see claims 5 and 11) and, therefore, all portions of the antenna and IC chip are at least indirectly attached to one another.
Claims 22 and 23 contain allowable subject matter based on their dependency from claims 6 and 16, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:30 AM-6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J DERUSSO/Examiner, Art Unit 1744             

/MARC C HOWELL/Primary Examiner, Art Unit 1774